Per Curiam.
In this appeal by plaintiff in a divorce action, he challenges the trial court’s division of property. Defendant seeks review of the amount awarded for the support of a minor daughter. Upon our comprehensive review of the record and a careful consideration of the briefs and oral argument, we are not persuaded that the trial court abused its discretionary authority.
The property division made was well within the alternatives available under the evidence and was based upon findings amply supported by the evidence which in no respect could be held clearly erroneous under Rule 52.01, Rules of Civil Procedure, which authorizes the broadest possible scope of review. In re Estate of Balafas, 293 Minn. 94, 198 N. W. 2d 260 (1972). We view the amount awarded for child support similarly. We therefore affirm without extended opinion since no precedential purpose would thereby be served.
Affirmed.
Mr. Chief Justice Sheran took no part in the consideration or decision of this case.